 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”), entered into as of May
30, 2014 (the “Grant Date”), sets forth the terms and conditions of an award
(this “Award”) of restricted stock units (“Units”) granted by Vaporin, Inc., a
Delaware corporation (the “Company”), to ________ (the “Recipient”) under the
2014 Equity Incentive Plan (the “Plan”).

 

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Agreement. Capitalized terms used in this Agreement that
are not defined in this Agreement have the meanings as used or defined in the
Plan. The Recipient hereby acknowledges receipt of the Plan.

 

2. Award. On the Grant Date, the Recipient was granted _______ Units.

 

3. Vesting/Forfeiture.

 

(a) The Units shall vest in twelve approximately equal quarterly increments with
the first vesting date being August 31, 2014, subject to the Recipient
continuing to perform services for the Company as an employee on each applicable
vesting date. Vested Units shall be paid out in the form of shares of the
Company’s common stock (“Common Stock”) with delivery of the Common Stock to
take place on the third anniversary of the Grant Date. The Company will issue to
the Recipient, in settlement of the Units and subject to the provisions of
Section 9 below, the number of whole shares of Common Stock that equals the
number of whole Units that become vested (less any shares of Common Stock
withheld to satisfy applicable tax withholding requirements), and the vested
Units will cease to be outstanding upon your receipt of such shares of Common
Stock. No fractional shares will be issued in settlement of Units. Any
fractional Units shall be rounded up during the initial four vesting periods,
and thereafter rounded down. The Units shall fully vest upon a Change of Control
(which means a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company within
the meaning of Treasury Regulation Section 1.409A-3(i)(5), as may be amended
from time to time), with delivery of the shares of Common Stock to be issued
immediately upon the occurrence of such Change of Control.

 

(b) Notwithstanding any other provision of this Agreement, upon resolution of
the Board, all Units and shares of Common Stock subject to this Agreement,
whether vested or unvested, will be immediately forfeited if any of the events
specified in Section 25 of the Plan occur.

 

4. Profits on the Sale of Certain Shares; Cancellation. If any of the events
specified in Section 25 of the Plan occur within one year following the date the
Recipient last performed services as an employee of the Company (the
“Termination Date”) (or such longer period required by any written employment
agreement), all profits earned from the Recipient’s sale of the Company’s Common
Stock during the two-year period commencing one year prior to the Termination
Date shall be forfeited and forthwith paid by the Recipient to the Company.
Further, in such event, the Company may at its option cancel the Unit and/or the
Common Stock granted under this Agreement. The Company’s rights under this
Section do not lapse one year from the Termination Date but are a contract right
subject to any appropriate statutory limitation period.

 

 

 

 

5. Rights. The Recipient will receive no benefit or adjustment to the Units with
respect to any cash or stock dividend, or other distributions except as provided
for in the Plan. Further, the Recipient will have no voting rights with respect
to the Units until the shares of Common Stock are issued.

 

6. Restriction on Transfer. The Recipient shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any Units prior to the applicable vesting
date.

 

7. Reservation of Right to Terminate Relationship. Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Recipient at any time, with or without cause.

 

8. Securities. In order to enable the Company to comply with the Securities Act
of 1933 (the “Securities Act”) and relevant state law, the Company may require
the Recipient, the Recipient’s estate, or any permitted transferee as a
condition of issuing the Common Stock, to give written assurance satisfactory to
the Company that the shares subject to the Units are being acquired for such
person’s own account, for investment only, with no view to the distribution of
same, and that any subsequent resale of any such shares either shall be made
pursuant to a registration statement under the Securities Act and applicable
state law which has become effective and is current with regard to the shares
being sold, or shall be pursuant to an exemption from registration under the
Securities Act and applicable state law.

 

The Units and the underlying shares of Common Stock are further subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
underlying the Units upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with the issuance of the Common
Stock, the Common Stock will not be issued unless such listing, registration,
qualification, consent or approval shall have been effected.

 

9. Tax Withholding. The Recipient acknowledges and agrees that the Company may
require the Recipient to pay, or may withhold from sums owed by the Company to
the Recipient, any amount necessary to comply with the minimum applicable
withholding requirements that the Company deems necessary to comply with any
federal, state or local withholding requirements for income and employment tax
purposes.

 

10. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences of this Award to the Recipient and will not be
liable to the Recipient for any adverse tax consequences arising in connection
with this Award. The Recipient has been advised to consult with his own personal
tax, financial and/or legal advisors regarding the tax consequences of this
Award.

 

2

 

 

11. 409A Compliance. The provisions of this Agreement and the issuance of the
shares of Common Stock in respect of the Units is intended to comply with the
short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).

 

12. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, as follows:

 

The Recipient:   To the Recipient at the address on the signature page of this
Agreement       The Company:   Vaporin, Inc.     4400 Biscayne Blvd., Ste. 850  
  Miami, Florida 33137     Attention: Chief Executive Officer       with a copy
to:   Michael D. Harris, Esq.     Nason, Yeager, Gerson, White & Lioce, P.A.    
1645 Palm Beach Lakes Boulevard, Suite 1200     West Palm Beach, Florida 33401  
  Email: mharris@nasonyeager.com

 

or to such other address as either of them, by notice to the other may designate
from time to time.

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

14. Attorney’s Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

 

15. Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.

 

3

 

 

16. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties. Each party specifically acknowledges, represents and warrants that they
have not been induced to sign this Agreement.

 

17. Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Delaware without regard to choice of law considerations.

 

18. Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

19. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, except
to the extent a party is seeking equitable relief, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Miami-Dade County, Florida (unless the parties agree in writing
to a different location), before a single arbitrator in accordance with the
rules of the American Arbitration Association then in effect. The decision and
award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

 

[Signatures To Follow]

 

4

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.

 

WITNESSES:     VAPORIN, INC.             By:         Scott Frohman       Chief
Executive Officer

 

      RECIPIENT                       [Name]               Address:            
           

 

5

 



